        Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT
________________________________
MICHAEL SIMONS                    :   CIVIL ACTION NO.
                  Plaintiff,      :   3:19-CV-01547(VAB)
      v.                          :
YALE UNIVERSITY,
PETER SALOVEY,                    :
ROBERT ALPERN, M.D.,              :
UNKNOWN PERSONS                   :
                  Defendant.      :   AUGUST 20, 2020

  SUPPLEMENTAL MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

      Yale University, Peter Salovey, and Robert Alpert, M.D. (“University

Defendants”) hereby file this Supplemental Memorandum in support of the

Motion to Dismiss, Strike and for a More Definite Statement, Doc. 16, to notify

the Court of two opinions of the United States District Court for the District of

Connecticut decided after the University Defendants’ Motion was fully briefed

by the parties, which additionally require the dismissal of Count Five of the

plaintiff’s Complaint, alleging sex-based employment discrimination in violation

of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 (“Title IX”).

Specifically, in Othon v. Wesleyan Univ., 2020 WL 1492864, at *1 (D. Conn.

Mar. 27, 2020) (Dooley, J.) and Piscitelli v. Univ. of Saint Joseph, 2020 WL

3316413, at *1 (D. Conn. June 18, 2020) (Dooley, J.), the Court held, in the

absence of guidance from the Supreme Court or the Second Circuit Court of

Appeals and in view of a split among the District Courts in the Second Circuit,

that it “agreed with those courts that have held that there is no private remedy

under Title IX for employment discrimination claims.” Othon, supra at *9,



                                        1
        Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 2 of 8



Piscitelli, supra at *1 (alterations omitted). Because there is no private remedy

under Title IX for employment discrimination claims, Count Five of the

plaintiff’s Complaint, which purports to allege a cause of action under Title IX

for employment discrimination claims, must be dismissed.

I. BACKGROUND

      In the Count Five of his Complaint, alleging a violation of Title IX, the

plaintiff claimed that after he was accused of sexual harassment and subjected

to discipline:

             In response to publicity and complaints of activists,
             the university took further punitive action against Dr.
             Simons, effective punishing him twice for the same
             conduct, in violation of the due process requirements
             of Title IX. Yale went beyond the adjudicated discipline
             over and over again: first, by taking away Dr. Simons'
             directorship of the Cardiovascular Center, then by
             forcing him to resign as chief of cardiology, and then
             by taking away his endowed chair five years later. The
             defendants' acts were intentional and inspired by
             malice.

Doc. 1 at ¶¶ 60-2. In Count Six of his Complaint, alleging a violation of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”), the

plaintiff claimed that he is a “Caucasian male” and that:

             The defendants have never punished a female multiple
             times for the same conduct in any disciplinary action
             involving sexual harassment. Upon information and
             belief, the defendants have subjected only Caucasian
             males to punishment twice for the same conduct. The
             defendants acted intentionally and in a discriminatory
             manner in regard to Dr. Simons for the express
             purpose of placating those #MeToo activists and
             sympathizers in the grip of moral panic and self-
             righteous indignation.



                                         2
        Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 3 of 8



Doc. 1 at ¶¶ 65-8. On November 27, 2019, the University Defendants moved to

dismiss the Complaint, as well as to strike or in the alternative for a more

definite statement of the plaintiff’s allegations concerning “unknown persons.”

Doc. 16 at 1-2. The University Defendants moved to dismiss Count Five,

alleging a violation of Title IX, and Count Six, alleging a violation of Title VII, on

the basis that those claims were time-barred and failed to state a plausible

claim under either statute for which relief could be granted. Doc. 16 at 18-28.

On January 16, 2020, in reply to the plaintiff’s opposition to that motion, the

University Defendants further established that Counts Five and Six should be

dismissed because the plaintiff has not alleged facts that plausibly support the

inference that his discipline was motivated by gender bias. See Doc. 21; Doc.

24 at 7-9.

      On March 27, 2020, a Court in this District, presented with a split of

authority among the other District Courts of this Circuit, and after examining

“the legislative history of both Title IX and Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., Supreme Court jurisprudence discussing both

statutes, and the case law developing across the country,” concluded that it

“agreed with those courts that have held that there is no private remedy under

Title IX for employment discrimination claims.” Othon, supra at *9 (dismissing

Title IX claim), Piscitelli, supra at *1 (same) (alterations omitted).

II. LEGAL STANDARDS

      To survive a motion to dismiss filed pursuant to Rule 12(b)(6):




                                          3
         Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 4 of 8



              a complaint must contain sufficient factual matter,
              accepted as true, to state a claim to relief that is
              plausible on its face. A claim has facial plausibility
              when the plaintiff pleads factual content that allows
              the court to draw the reasonable inference that the
              defendant is liable for the misconduct alleged.

        Othon, supra at *2, citing Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009). Where the “purely legal question” of “whether

Title IX has an implied private right of action for employment discrimination

claims” is raised, “a motion made under Rule 12(b)(6) is the appropriate vehicle

for testing the “legal feasibility” of such a cause of action.” Othon, supra at *2,

citing Ryder Energy Distrib. Corp. v. Merrill Lynch Commodities Inc., 748 F.2d

774, 779 (2d Cir. 1984).

III. ARGUMENT

A. Count Five should be dismissed because there is no private remedy
   under Title IX for employment discrimination claims.

        The Court’s holding in Othon, supra and Piscitelli, supra that no private

remedy was available to plaintiff university employees under Title IX for

employment discrimination claims requires dismissal of the plaintiff’s claim

here.

        In Othon and Piscitelli, as here, the plaintiff university employees brought

sex-based employment discrimination claims against their defendant university

employers under Title IX. The plaintiff in Othon alleged she was denied tenure

based on gender-biased student evaluations and terminated for filing a sex-

discrimination complaint. Othon, supra at *1. The plaintiff in Piscitelli alleged

she was terminated for making complaints of sex based employment


                                          4
         Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 5 of 8



discrimination. Piscitelli, supra at *1. The plaintiff here alleges that he was

removed from an endowed professorship because of gender bias. Doc. 21 at 23.

Accordingly, here, as in Othon and Piscitelli, the plaintiff’s claims under Title IX

must be dismissed because there is no private remedy available under Title IX

for employment discrimination claims. Othon, supra at *9 (dismissing Title IX

employment discrimination claim), Piscitelli, supra at *1 (same).

       The reasoning of the first case, Othon, illustrates why the plaintiff’s Title

IX claim must also be dismissed here. In Othon, as here, the plaintiff sought

relief under both Title VII and Title IX for sex-based employment

discrimination. When the defendant university argued that Title VII precluded

any Title IX employment discrimination claims, the Court agreed. Othon at *10.

Specifically, Title IX employment discrimination claims were precluded by Title

VII because [1] Title IX does not create substantive rights independent of those

created by Title VII in the employment context 1, and [2] Title IX was enacted

after Title VII. Othon, supra at 10-11. Here, as in Othon, “there is insufficient

evidence that Congress intended to create a private right of action for

employment discrimination claims under Title IX, thereby allowing a special

subclass of claimants to bypass the prerequisites of Title VII.” Id. at 11. The

plaintiff here cannot distinguish his case from Othon or otherwise establish it




1 “Title IX does create substantive rights. But in the employment context those rights are
indistinguishable from the rights conferred by Title VII. Both statutes protect individuals from
sex-based employment discrimination, and nothing in the statutory language suggests that
there is any material difference in the substantive rights conferred by these statutes.” Othon,
supra at *10.



                                                5
        Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 6 of 8



was wrongly decided, and therefore “the same result obtains.” See Piscitelli,

supra at *1 (dismissing Title IX employment discrimination claim).

      Indeed, the authority cited by the plaintiff opposing the University

Defendants’ Motion to Dismiss supports the conclusion that there is no private

remedy under Title IX for employment discrimination. In his Opposition, the

plaintiff argued that in Count Five of his Complaint, he had pleaded a “selective

enforcement” university disciplinary proceeding claim under Yusuf v. Vassar

Coll., 35 F.3d 709, 715 (2d Cir. 1994) and Doe v. Columbia Univ., 831 F.3d 46

(2d Cir. 2016). Doc. 21 at 19-20. In arguing that he established such a claim

under Title IX, he analogized extensively to Doe, supra. See Doc. 21 at 21-22.

      As previously noted by the University Defendants, Doe is factually

distinguishable–the plaintiff here, unlike that in Doe, has not made any

allegations regarding any alleged impropriety in the investigation or

adjudication of his sexual misconduct, see Doc. 24 at 8. Doe is further

distinguishable however, because the plaintiff in Doe (and Yusuf) was a

student, not an employee. That is, the plaintiff in Doe was a university student

bringing a Title IX claim for gender-biased disciplinary proceedings against

him, not a university employee seeking concurrent remedies for sex-based

employment discrimination under Title VII and Title IX like the plaintiff here.

Title VII did not provide a private remedy to the plaintiff in Doe, because he was

not an employee; he proceeded against the university under Title IX. Title IX

does not provide private remedy to the plaintiff here for employment




                                        6
        Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 7 of 8



discrimination, because he is an employee with a private remedy under Title

VII.

       Indeed, the holding of Doe has not been applied in this Circuit to an

employee purporting to bring a Title IX claim against a university, as does the

plaintiff here. When the Second Circuit recently cited Doe in the case of a

university employee who alleged gender bias in a disciplinary proceeding, it

expressly noted that the employee brought only a Title VII claim, and the Court

was applying Doe in the Title VII context. See Menaker v. Hofstra Univ., 935

F.3d 20, 26 (2d Cir. 2019). (“[W]e emphasize that the holding of Doe v.

Columbia is not limited to Title IX claims rather than Title VII claims.”)

IV. CONCLUSION

       As set forth in the University Defendants’ Motion to Dismiss, Strike and

for a More Definite Statement, Count Five, purporting to allege a violation of

Title IX, should be dismissed because it is time-barred, fails to state a plausible

claim under the statute, and does not alleged facts that plausibly support the

inference that the plaintiff’s discipline was motivated by gender bias. See Doc.

21; Doc. 24 at 7-9. However, as set forth in the Court’s recent and well-

reasoned opinion in Othon, applied again this month in Piscitelli, the plaintiff

has no private remedy under Title IX for employment discrimination. For this

additional reason, Count Five of the plaintiff’s Complaint, which purports to

allege employment discrimination under Title IX, must be dismissed.




                                         7
        Case 3:19-cv-01547-VAB Document 38 Filed 08/21/20 Page 8 of 8



                                       THE UNIVERSITY DEFENDANTS




                                     Kesh
                                 BY:_______________________________
                                      KEVIN C. SHEA (CT04261)
                                      BENJAMIN LEVITES (CT30481)
                                      CLENDENEN & SHEA, LLC
                                      400 Orange Street
                                      New Haven, CT 06511
                                      Telephone: 203-787-1183
                                      Fax: 203-787-2847
                                      kcs@clenlaw.com
                                      bhl@clenlaw.com


CERTIFICATION:

       This is to certify that a copy of the foregoing has been sent to all required
notification parties either via operation of the Court’s electronic notification
system or by first-class mail, postage pre-paid to anyone unable to accept such



Kesh
notification on August 20, 2020.


________________________________
CLENDENEN & SHEA, LLC




                                         8
